Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-7, and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Hecht (US 8,882,413) was found to be the closest prior art.  Hecht discloses a drill 100, having a columnar shape extended from a first end to a second end and comprising: a cutting part 102 rotatable around a rotation axis, the cutting part comprising a cutting edge 138 located on a side of the first end, a flute 107 extended from the cutting edge toward the second end 110 (See Figure 3), an end surface 123 located closer to the second end than the flute 107 (See Figure 3), and a connection surface (See Figure 4) which is located between the flute 107 and the end surface 123 and connects to the flute 107 and the end surface 123, the connection surface comprising a first portion (See Figure 4), and a second portion located closer to an outer periphery of the cutting part than the first portion (See Figure 4), wherein a length in a direction along the rotation axis on the second portion is smaller than a length in the direction along the rotation axis on the first portion in a side view orthogonal to the rotation axis (See Figure 4).
Regarding independent claim 1, Hecht does not disclose wherein the flute comprises a first portion which has a convex curvilinear shape on a cross section orthogonal to the rotation axis, and a second portion which is located closer to the outer periphery of the cutting part than the first portion and has a concave curvilinear shape in 
Regarding independent claim 5, Hecht does not disclose wherein the connection surface comprises a first region and a second region each being located along the flute, the second region is in contact with the first region and located closer to the end surface than the first region, the first region has a convex curved shape, and the second region has a flat shape.
Regarding independent claim 7, Hecht does not disclose wherein an arithmetic mean roughness of the flute is equal to an arithmetic mean roughness of the connection surface.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Hecht, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 5, and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722